Opinion by
Keefe, J.
In accordance with stipulation and following the cited cases the following allowances were made by the court to compensate for foreign substance on the outside of the cheese: (1) 2}£ percent for cheese similar in all material respects to that the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706), and Abstracts 42146 and 48269; and (2) 1 percent for cheese similar in all material respects to the Reggiano cheese the subject of Scaramelli v. United States, supra. Cheese similar in all material respects to that the subject of United States v. Wheeler & Miller (32 C. C. P. A. 22, C. A. D. 280) was held properly dutiable at 5 cents per pound under paragraph 710 as modified by T. D. 48554 as claimed. The protests were, sustained to this extent.